Citation Nr: 0111225	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-13 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
lumbosacral spine degenerative disc disease with L4-5 
laminectomy residuals, currently evaluated as 60 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel





INTRODUCTION

The appellant had verified active service from February 1962 
to July 1980.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
which, in pertinent part, recharacterized the appellant's 
lumbosacral spine disorder as lumbosacral spine degenerative 
disc disease with L4-5 laminectomy residuals and denied an 
increased evaluation for that disability.  

After review of the record, it appears that the issue on the 
title page is the only one for which an appeal has been 
perfected.  While the appellant's representative, in the 
February 2001 informal hearing presentation, indicated that 
the issue of the appellant's entitlement to a total rating 
for compensation purposes based on individual unemployability 
was currently on appeal, an appeal has been perfected only as 
to the currently listed issue.  The Board does not have 
jurisdiction over issues for which there is no perfected 
appeal.  38 C.F.R. §§ 20.200-20.204.  Therefore, the issue of 
the appellant's entitlement to a total rating for 
compensation purposes based on individual unemployability 
will not be addressed below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal as to the instant issue 
has been obtained by the RO to the extent required.

2.  The appellant's post-operative lumbosacral spine 
degenerative disc disease is currently manifested by 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy and little 
intermittent relief.  

3.  The maximum schedular evaluation for lumbosacral spine 
degenerative disc disease with L4-5 laminectomy residuals is 
currently in effect.  

4.  The appellant's low back disability has resulted in only 
one recent hospitalization and it has not interfered with his 
employment capacity beyond that contemplated by the assigned 
60 percent rating.


CONCLUSION OF LAW

Neither the schedular criteria, nor the extraschedular 
criteria for an evaluation in excess of 60 percent for the 
appellant's lumbar spine disability have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-2099 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, Part 4, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a and Diagnostic Codes 5289, 
5292, 5293, 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating claim 
have been properly developed and that no useful purpose would 
be served by remanding said issue with directions to provide 
further assistance to the appellant.  There is no indication 
that additional relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
service-connected low back disability than those already of 
record.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duty to 
assist the appellant has been satisfied.  

The Board is aware that in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled.  

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was afforded VA examinations in October and 
December of 1998, private medical records were associated 
with the claims file and the appellant was advised and 
notified of the evidence necessary to establish ratings 
higher than 60 percent for the low back disability in the 
rating decisions and in the Statement of the Case (SOC) that 
was issued in January 2000, as well as in the Supplemental 
Statement of the Case (SSOC) issued in June 2000.  The Board 
finds that the discussions in the rating decisions, the SOC 
and the SSOC sent to the appellant in effect informed him of 
the information and evidence that would needed to 
substantiate his claim and complied with VA's notification 
requirements.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
§ 4.1.  The percentage ratings for each diagnostic code, as 
set forth in the VA Schedule for Rating Disabilities, 
codified in 38 C.F.R. Part 4, represent the average 
impairment of earning capacity resulting from disability.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  All pertinent evidence 
for the appeal period will be considered.  The most current 
evidence of the present levels of disability consists of the 
reports from private medical treatment rendered from October 
1999 to February 2000, and the reports from the VA medical 
examinations conducted in October and December of 1998.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 
7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In January 1984, VA established service connection for post-
operative lumbosacral spine degenerative disc disease and 
assigned a 60 percent evaluation for that disability.  In 
November 1999, the RO recharacterized the appellant's 
lumbosacral spine disorder as lumbosacral spine degenerative 
disc disease with L4-5 laminectomy residuals evaluated as 60 
percent disabling.  

The appellant's lumbar spine disability has been evaluated 
under Diagnostic Code 5293, which provides for evaluation of 
intervertebral disc syndrome.  Pronounced symptoms, that are 
persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
are assigned a 60 percent evaluation.  The maximum evaluation 
available under Diagnostic Code 5293 is 60 percent.  

The Board notes that the maximum disability rating available 
under both Diagnostic Codes 5292 and 5295 is 40 percent.  A 
60 percent evaluation may be assigned for residuals of 
vertebral fracture without cord involvement, abnormal 
mobility requiring neck brace (jury mast).  A 100 percent 
evaluation may be assigned for residuals of vertebral 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  A 60 
percent evaluation may be assigned for complete bony fixation 
(ankylosis) of the spine at a favorable angle.  A 100 percent 
evaluation may be assigned for complete bony fixation at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew).  38 C.F.R. § 4.71a; Diagnostic Code 
5286.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Review of the 
claims file reveals competent and probative evidence that the 
appellant retains motion in his spine.  In fact, private 
medical records, dated in February 2000, state that the 
appellant "has functional range of motion over the lumbar 
spine."  While the range of motion of the appellant's lumbar 
spine is limited, there is some movement and thus ankylosis 
cannot be conceded.  Absent ankylosis or vertebral fracture, 
an evaluation in excess of 60 percent is not warranted under 
any viable schedular alternatives as cited above.  This takes 
into account the various cited guidelines of 38 C.F.R. Part 4 
as designated above and referenced in various Court holdings 
as mandatory considerations in such instances.  The 60 
percent evaluation represents the highest schedular rating 
possible under the applicable Diagnostic Codes.  Moreover, 
since the appellant is presently assigned the maximum 
schedular evaluation for intervertebral disc syndrome under 
Diagnostic Code 5293, the Board need not evaluate the 
propriety of assigning a higher evaluation with application 
of the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59.

Because the appellant's disability is already rated at the 
maximum schedular rating of 60 percent for intervertebral 
disc syndrome, the appellant may not receive an increased 
rating for his low back disorder absent an award of an 
extraschedular rating under 38 C.F.R. § 3.321(b).  However, 
an increased rating on an extraschedular basis cannot be 
justified in this case.  The Code of Federal Regulations, at 
38 C.F.R. § 3.321(b), provides that, in "exceptional case[s], 
where the schedular evaluations are found to be inadequate, . 
. . an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities . . ." may be 
granted.  Generally speaking, for a specific case to be 
deemed "exceptional," it should present "such an exceptional 
or unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."

The Board finds that the appellant's lower back disability 
does not constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  While the appellant 
did undergo back surgery in November 1999, the February 2000 
private medical report indicates that the appellant reported 
feeling much better than he did in his preoperative state and 
that the surgeon was pleased with the results of the surgery.  
Furthermore, the surgeon stated that the appellant would 
thereafter be seen on an as needed basis.  The record does 
not show either that the appellant's disability subjects him 
to frequent periods of hospitalization or that it interferes 
with his employment capacity to an extent greater than that 
which is contemplated by the assigned 60 percent rating.  

Additionally, the Board has considered the residual scarring 
from the appellant's recent lumbar surgery.  A December 1999 
private medical report states that the appellant's "incision 
is well-healed."  There has been no evidence of poor 
nourishment with repeated ulceration, tenderness and pain on 
objective demonstration, nor limitation on function of the 
body area wherein such scarring is located.  Accordingly, 
assignment of a separate evaluation for residual scarring is 
not warranted with application of the criteria under 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805; Esteban 
v. Brown, 6 Vet. App. 259 (1994).  


ORDER

An evaluation in excess of 60 percent for the appellant's 
lumbar spine disability characterized as lumbosacral spine 
degenerative disc disease with L4-5 laminectomy residuals is 
denied.  



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

 

